DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 7 and 13 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6, 8, and 13 – 18 of U.S. Patent No. 11,275,679. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent require all the limitations of the claims of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 13, 14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2018/0024921 (hereinafter Kanno).
As per claims 1 and 13, Kanno teaches an apparatus, comprising: a memory system (Kanno; Figure 1 Item 3) comprising a controller (Kanno; Figure 1 Item 8), wherein the controller is operable to cause the apparatus to: perform a first set of one or more operations associated with a read process (Kanno; Figure 6 Item 606, Paragraph [0076]) of a first stage of a garbage collection procedure of the memory system (Kanno; Paragraph [0069]), wherein the first set of the one or more operations comprises issuing a plurality of read commands in connection with the garbage collection procedure (Kanno; Paragraph [0019]); and perform a second set of one or more operations associated with a write process (Kanno; Figure 6 Item 608, Paragraph [0078]) of the first stage of the garbage collection procedure (Kanno; Paragraph [0069]), wherein the second set of one or more operations comprises issuing a plurality of write commands in connection with the garbage collection procedure (Kanno; Paragraph [0019]).

As per claims 2 and 14, Kanno also teaches wherein performing the first set of one or more operations associated with the read process of the first stage of the garbage collection procedure of the memory system comprises: identifying respective source addresses for a plurality of transfer units of the memory system, wherein each of the plurality of transfer units comprises valid data (Kanno; Figure 6 Item 604, Paragraph [0074]).

As per claims 5 and 17, Kanno also teaches wherein each read command comprises an instruction to read at least one of a plurality of transfer units at a respective source address of the memory system (Kanno; Paragraph [0076]).

As per claims 6 and 18, Kanno also teaches wherein each write command comprises an instruction to write at least one of a plurality of transfer units to a respective destination address of the memory system (Kanno; Paragraph [0078]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0024921 (hereinafter Kanno) in view of US Patent Application Publication No. 2012/0117309 (hereinafter Schuette).
As per claims 3 and 15, Kanno teaches the invention as described per claims 2 and 14 (see rejection of claims 2 and 14 above).  Kanno also teaches wherein the transfer units correspond to a set of data (Kanno; Paragraph [0076]).
Kanno does not teach assigning the set of data to a purgatory state based in part on the set of data containing invalid data.
However, Schuette teaches a garbage collection system in which a data set is assigned to a purgatory state based at least in part on the data set containing invalid data (Schuette; Paragraph [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kanno to include the purgatory state because doing so allows for improved write access (Schuette; Paragraph [0009]).

As per claims 4 and 16, Schuette also teaches assigning the set of data in the purgatory state to an erase pool based at least in part on completion of all read commands for the set of data (Schuette; Paragraph [0009)).

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0024921 (hereinafter Kanno) in view of US Patent Application Publication No. 2016/0291883 (hereinafter Manohar).
As per claims 8 and 20, Kanno teaches the invention as described per claims 6 and 18 (see rejection of claims 6 and 18 above).  Kanno also teaches wherein at least one write command of the plurality of write commands is issued during a same duration as at least one read command of the plurality of read commands (Kanno; Paragraph [0080]).
Kanno does not teach wherein the plurality of write commands are based at least in part on a respective priority level for each of the plurality of write commands.
However, Manohar teaches a garbage collection system in which a plurality of write commands are based at least in part on a respective priority level for each of the plurality of write commands (Manohar; Paragraph [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kanno to include the write command priority because doing so allows for optimal system performance (Manohar; Paragraph [0013]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,774,389 (hereinafter Stephens) in view of US Patent Application Publication No. 2018/0024921 (hereinafter Kanno).
As per claim 9, Stephens teaches selecting, by a controller (Stephens; Figure 1 Item 200) of a memory system (Stephens; Figure 1 Item 104), a first operational mode (Stephens; Figure 6 Item 312) for performing a garbage collection procedure on the memory system, wherein the first operational mode is associated with a rate at which the garbage collection procedure is performed (Stephens; Figure 6 Item 316); identifying, by the controller, a trigger condition for initiating the garbage collection procedure on the memory system based at least in part on selecting the first operational mode (Stephens; Figure 6 Item 314); and performing the garbage collection according to the first operational mode based at least in part on identifying the trigger condition (Stephens; Figure 6 Item 316).
Stephens does not explicitly teach performing by the controller, one or more first operations associated with a read process of the garbage collection procedure; and performing, by the controller, one or more second operations associated with a write process of the garbage collection procedure.
However, Kanno teaches performing garbage collection in a memory system including performing by the controller (Kanno; Figure 1 Item 8), one or more first operations associated with a read process of the garbage collection procedure (Kanno; Figure 6 Item 606, Paragraph [0076]); and performing, by the controller, one or more second operations associated with a write process of the garbage collection procedure (Kanno; Figure 6 Item 608, Paragraph [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stephens to include the read and write commands because such commands are well-known in performing garbage collection in memory systems.

Allowable Subject Matter
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 7 and 19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the plurality of write commands are issued in accordance with a write rate for the garbage collection procedure, and wherein at least one write command of the plurality of write commands is issued concurrent with issuing the plurality of read commands, as required by dependent claims 7 and 19, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches issuing write commands for a garbage collection procedure, but does not teach that the write commands are issued in accordance with a write rate for the garbage collection procedure and concurrent with issuing the plurality of read commands, as required by dependent claims 7 and 19.

Claims 10 and 11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination generating, by the controller, a plurality of write requests before identifying the trigger condition for initiating the garbage collection procedure; and storing, by the controller, the plurality of write requests to a queue of the memory system, wherein performing the one or more second operations associated with the write process of the garbage collection procedure is based at least in part on the plurality of write requests stored in the queue, as required by dependent claim 10, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches issuing write commands for a garbage collection procedure, but does not teach issuing the write commands for the garbage collection procedure before initiating the garbage collection procedure and storing the write commands in a queue, as required by dependent claim 10.
Claim 11 would also be allowable because of its dependence upon allowable dependent claim 10.

Claim 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination calculating, by the controller, a likely rate at which the garbage collection procedure is performed on the memory system, wherein the likely rate is calculated based at least in part on a quantity of write commands received from a host device within a duration, and wherein selecting the first operational mode is based at least in part on calculating the likely rate, as required by dependent claim 12, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches selecting an operational mode and calculating values in relation to garbage collection, but does not teach the exact calculation required by dependent claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/               Examiner, Art Unit 2181